 


 HJ 105 ENR: Conferring honorary citizenship of the United States on Bernardo de Gálvez y Madrid, Viscount of Galveston and Count of Gálvez.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. J. RES. 105 
 
JOINT RESOLUTION 
Conferring honorary citizenship of the United States on Bernardo de Gálvez y Madrid, Viscount of Galveston and Count of Gálvez. 
 
 
Whereas the United States has conferred honorary citizenship on 7 other occasions during its history, and honorary citizenship is and should remain an extraordinary honor not lightly conferred nor frequently granted; 
Whereas Bernardo de Gálvez y Madrid, Viscount of Galveston and Count of Gálvez, was a hero of the Revolutionary War who risked his life for the freedom of the United States people and provided supplies, intelligence, and strong military support to the war effort; 
Whereas Bernardo de Gálvez recruited an army of 7,500 men made up of Spanish, French, African-American, Mexican, Cuban, and Anglo-American forces and led the effort of Spain to aid the United States’ colonists against Great Britain; 
Whereas during the Revolutionary War, Bernardo de Gálvez and his troops seized the Port of New Orleans and successfully defeated the British at battles in Baton Rouge, Louisiana, Natchez, Mississippi, and Mobile, Alabama; 
Whereas Bernardo de Gálvez led the successful 2-month Siege of Pensacola, Florida, where his troops captured the capital of British West Florida and left the British with no naval bases in the Gulf of Mexico; 
Whereas Bernardo de Gálvez was wounded during the Siege of Pensacola, demonstrating bravery that forever endeared him to the United States soldiers; 
Whereas Bernardo de Gálvez’s victories against the British were recognized by George Washington as a deciding factor in the outcome of the Revolutionary War; 
Whereas Bernardo de Gálvez helped draft the terms of treaty that ended the Revolutionary War; 
Whereas the United States Continental Congress declared, on October 31, 1778, their gratitude and favorable sentiments to Bernardo de Gálvez for his conduct towards the United States; 
Whereas after the war, Bernardo de Gálvez served as viceroy of New Spain and led the effort to chart the Gulf of Mexico, including Galveston Bay, the largest bay on the Texas coast; 
Whereas several geographic locations, including Galveston Bay, Galveston, Texas, Galveston County, Texas, Galvez, Louisiana, and St. Bernard Parish, Louisiana, are named after Bernardo de Gálvez; 
Whereas the State of Florida has honored Bernardo de Gálvez with the designation of Great Floridian; and 
Whereas Bernardo de Gálvez played an integral role in the Revolutionary War and helped secure the independence of the United States: Now, therefore, be it 
 
That Bernardo de Gálvez y Madrid, Viscount of Galveston and Count of Gálvez, is proclaimed posthumously to be an honorary citizen of the United States. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
